Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jewel D. Hill appeals the district court’s orders dismissing without prejudice her civil suit for damages relating to an automobile accident and denying her motions to certify constitutional questions to the United States and Virginia Attorneys General and for judicial recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hill v. Nationwide Mutual Ins. Co., No. 3:12-cv-00130-HEH (E.D. Va. Feb. 23 & Feb. 24, 2012). We deny Hill’s motions for a transcript at Government expense and to certify questions to the United States and Virginia Attorneys General. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.